 In the Matter Of PADUCAH BATTERY COMPANY, EMPLOYERandINTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA, CONGRESS OF INDUSTRIAL ORGANI-ZATIONS, PETITIONERCaseNo. 9-RC-675.-Decided January 9, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Allen Sins-heimer, Jr., hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in-connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.Local Union No. 816, International Brotherhood of ElectricalWorkers, AFL, herein called Intervenor, contends that a contract be-tween it and the Employer constitutes a bar to the proceeding.Thiscontention is based on the claim that such contract automatically re-newed itself at the end of its term. The Petitioner and the Employercontend that the contract is not a bar because it was opened up fornegotiations by the parties and therefore was not automatically re-newed at the end of its term.On August 23, 1948, following a consent election, the Intervenorwas certified as the exclusive bargaining representative for the em-ployees in a unit stipulated to be appropriate herein.Thereafter, onJanuary 9, 1949, the Intervenor and the Employer entered into a con-tract covering the same employees.Among other things, this contractprovided that,88 NLRB No. 1.32 PADUCAH BATTERY COMPANY33This agreement shall be effective until October 1, 1949, and con-tinue in full force and effect thereafter from year to year unlessnotice in writing is given by either party sixty days prior to theexpiration of this agreement of the desire to amend, change orterminate the agreement. In the case of a request to amend orchange the agreement the proposed changes will be submitted inwriting at the time notice is given and it is agreed that negotia-tions thereon will begin within ten days of such notice.On July 29, 1949, the Intervenor advised the Employer in writingthat it desired to amend the contract and stated that the proposedamendments would be forwarded "in the very near future."Over amonth later the Intervenor sent the Employer the proposed amend-ments.Subsequently, negotiations were held on these amendmentsbut agreement was not reached on any point.On November 3, 1949,the petition herein was filed.On these facts, the Intervenor argues that the contract was auto-matically renewed on October 1, and therefore is a bar to this proceed-ing.It is contended by the Intervenor that inasmuch as its noticeof amendment did not contain the proposed changes, as provided bythe clause in the contract quoted above, such notice was not effective tostay the automatic renewal of the agreement.We do not agree. Theparties negotiated on the contemplated changes for more than a month.Whatever defects there may have been in the Intervenor's notice werenot considered substantial and must be deemed to have been waivedby the parties.The Intervenor also asserts that even if the notice of amendmentwas effective under the contract, the automatic renewal was not stayedsince the Intervenor gave only a notice to amend and not a notice oftermination.But the contract specifically provides that a notice ofa "desire to amend, change or terminate the agreement" will preventthe contract from being automatically renewed.We therefore findthat the contract in question is not a bar to this proceeding.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4. In accordance with the stipulation of the parties we find thatthe following employees of the Employer constitute a unit appropri-ate for purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act:All production and maintenance employees at the Employer's Pa-ducah, Kentucky, plant, except for all office clerical employees, fieldinspectors, nurses, laboratory technicians, guards, professional em-ployees, and supervisors as defined in the Act. 34DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employees,on strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,,by International Union, United Automobile, Aircraft and Agricul-tural Implement Workers of America, Congress of Industrial Organi-zations, or Local Union No. 816, International Brotherhood of Elec-tricalWorkers, AFL, or neither.